476 F.2d 1289
Louis A. LAPIDES, Plaintiff-Appellee,v.ARMORFLEX CHEMICAL CORPORATION, Defendant, Albert D.Greenfield et al., Movants-Appellants.
No. 72-2032.
United States Court of Appeals,Fifth Circuit.
May 17, 1973.

Ralph H. Bearden, Jr., Miami, Fla., for appellants.
Lawrence G. Nusbaum, Hollywood, Fla., for appellee.
Before BELL, GOLDBERG and SIMPSON, Circuit Judges.
PER CURIAM:


1
The judgment denying the motion to quash the levy in this matter is affirmed.  The stock which is the subject matter of the levy in question was being held in trust to secure indebtedness due appellants, appellee, and others by the judgment debtor.  Appellee Lapides obtained the judgment which gave rise to the levy by suit on the portion of the debt due him.  Our affirmance is without prejudice to appellants' and other beneficiaries under the trust seeking relief in the district court as to the subject matter of the levy on the basis of their respective interests, if any, in the debt pro tanto to the interest of Lapides as his interest is reflected in the judgment.